DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 10/12/2022, that was in response to the Office action dated 7/15/2022. Claims 1-6, 9-14, 16-18 are pending, claim(s) 1, 9 and 16 has/have been amended, while claim(s) 6, 7, 15 and 19-20 are cancelled.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that DiCinto does not disclose that the controller calculates a damping rate of the combustor or that the sensor is mounted on the combustion chamber associated with the combustor. The examiner respectfully disagrees. Although not explicitly taught, it is believed that because DiCinto does teach the disputed limitations, then the functional amendment of claim 16 is inherently taught. To further provide evidence that DiCinto would show the amended limitation of claim 16 regarding the “physics-based metric”, the sensor taught by DiCinto is one of vibration sensor, acoustic sensor, pressure sensor, etc., all considered characteristics pertinent to physics. Also, referring to paragraph 0019, DiCinto is aware of the problems that can occur due to unwanted vibrations can cause stress and fatigue to the system, wherein storing the dynamic changes in memory can be assumed as an alert to the user. DiCinto is understood to alter the ratios of certain flow members when a frequency is not within range, i.e. above or below. Other evidence that DiCinto does teach a means to calculate a damping rate is with the biasing system 50 [see paragraph 0044]. A ratio is varied of fuel flow in response to unwanted conditions to reduce combustion dynamic amplitudes. Calculations of the damping rate are therefore seen in changing these ratios if needed to prevent vibrations. DiCinto does teach a sensor mounted on the combustion chamber at least with respect to the combustor cap (74) [see FIG 2] in which case the cap is part of the combustor and the sensor is in communication with the cap at least to provide signals to the controller. For these reasons, the applicant’s remarks are not persuasive, and the previous ground of rejection will be maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9-10, 13, 14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCintio et al [20160273449].
With respect to claim 1, DiCintio discloses: A method for resonance suppression, comprising: measuring signals with at least one sensor (62), wherein the signals are produced by a combustor (12) associated with an actuator (60) including at least one of a burner actuator, a fuel valve (19, 20) or an air valve wherein the at least one sensor is mounted on a combustion chamber associated with the combustor [see FIG 4, paragraph 0031 with reference to “Further, the controller 58 may be configured to regulate and/or monitor each mixing block 51 via sensor feedback from one or more sensors 62 disposed within the mixing blocks 51]; and receiving at a controller (58) the signals measured by the at least one sensor, wherein the controller calculates a damping rate (paragraph 0031, with reference “In certain embodiments, the controller 58 may additionally be configured to regulate and/or monitor the system 10, and may provide a particular ratio (e.g., water/fuel ratio) of the fuel mixture (e.g., pilot fuel mixture 53 and/or the main fuel mixture 55) to a particular combustor 12, a particular fuel nozzle 16, a particular group of combustors 12, and/or a particular group (e.g., circuit) of fuel nozzles 16 within the system 10.”)  of the combustor and wherein based on the damping rate, the controller modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed, wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [see FIG 2, paragraph 0031-0032].
DiCintio further discloses:
{cl. 2} The method of claim 1 wherein the at least one sensor comprises an acoustic sensor and the signals produced by the combustor comprise acoustic signals [paragraph 0031].
{cl. 5} The method of claim 1 wherein the combustor comprises a burner (12, 14) [see FIG 1, paragraph 0029].
{cl. 6} The method of claim 1 wherein the damping rate comprises a real-time damping rate [paragraph 0040].
With respect to claim 9, DiCintio discloses: A system for resonance suppression, comprising: at least one sensor  (62) operable to measure acoustic signals produced by a combustor (12) associated with an actuator (60) including at least one of a burner actuator, a fuel valve (19 or 20) or an air valve wherein the at least one sensor is mounted on a combustion chamber associated with the combustor [see FIG 4, paragraph 0031 with reference to “Further, the controller 58 may be configured to regulate and/or monitor each mixing block 51 via sensor feedback from one or more sensors 62 disposed within the mixing blocks 51]; and a controller (58) that receives the signals measured by the at least one sensor and calculates a damping rate  of the combustor and based on the damping rate (paragraph 0031, with reference “In certain embodiments, the controller 58 may additionally be configured to regulate and/or monitor the system 10, and may provide a particular ratio (e.g., water/fuel ratio) of the fuel mixture (e.g., pilot fuel mixture 53 and/or the main fuel mixture 55) to a particular combustor 12, a particular fuel nozzle 16, a particular group of combustors 12, and/or a particular group (e.g., circuit) of fuel nozzles 16 within the system 10.”) modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed, wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [see FIG 2, paragraph 0032].
DiCintio futher discloses: 
{cl. 10} The system of claim 9 wherein the at least one sensor comprises an acoustic sensor and the signals produced by the combustor comprise acoustic signals [paragraph 0031].
{cl. 13} The system of claim 9 wherein the combustor comprises a burner (12, 14) [see FIG 1, paragraph 0029].
{cl. 14} The system of claim 9 wherein the damping rate comprises a real-time damping rate [paragraph 0040].
With respect to claim 16, DiCintio discloses: A system for resonance suppression, comprising: at least one processor ; and a non-transitory computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by said at least one processor [paragraph 0032] and configured for: measuring signals with at least one sensor (60), wherein the signals are produced by a combustor (12) associated with an actuator including at least one of a burner actuator, a fuel valve (19 or 20) or an air valve wherein the at least one sensor is mounted on a combustion chamber associated with the combustor [see FIG 4, paragraph 0031 with reference to “Further, the controller 58 may be configured to regulate and/or monitor each mixing block 51 via sensor feedback from one or more sensors 62 disposed within the mixing blocks 51]; and receiving at a controller (58) the signals measured by the at least one sensor, wherein the controller calculates a damping rate (paragraph 0031, with reference “In certain embodiments, the controller 58 may additionally be configured to regulate and/or monitor the system 10, and may provide a particular ratio (e.g., water/fuel ratio) of the fuel mixture (e.g., pilot fuel mixture 53 and/or the main fuel mixture 55) to a particular combustor 12, a particular fuel nozzle 16, a particular group of combustors 12, and/or a particular group (e.g., circuit) of fuel nozzles 16 within the system 10.”)  of the combustor and wherein based on the damping rate, the controller modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed, wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [see FIG 2, paragraph 0032], wherein the suppression of the resonance by modulating the fuel supply is related to a physics-based metric for quantifying the resonance used to alert an operator of an impending issue before the resonance causes hardward damage [paragraph 0019]. 
DiCintio futher discloses: 
{cl. 18} The system of claim 16 wherein the damping rate comprises a real-time damping rate [paragraph 0040].
Regarding claims 1, 9 and 16, DiCintio is believed to properly calculate a damping rate because of the modulating of the gas valve based on the sensor signals of detrimental combustion dynamics. The suppression of resonance occurs through the modulating of the fuel based on the retrieved data from the sensors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCintio et al [20160273449], further in view of Paschereit et al [20060228658].
With respect to claims 3, 11 and 17, DiCintio discloses the invention as substantially claimed, however does not disclose a microphone as claimed.
Paschereit makes up for these deficiencies by teaching:
{cl. 3} The method of claim 2 wherein the acoustic sensor comprises a microphone (18) [paragraph 0011, 0020].
{cl. 11} The system of claim 10 wherein the acoustic sensor comprises a microphone (18) [paragraph 0011, 0020].
{cl. 17} The system of claim 16 wherein: the at least one sensor comprises at least one of: an acoustic sensor and an optical sensor (18); and the combustor comprises a burner (7) [paragraph 0011].
Regarding claims 3, 11 and 17, the modification would involve adding the sensor as taught by Paschereit to the existing control circuit or substitute and equivalent sensor. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of DiCintio with the teachings of Paschereit because Paschereit provides a known manner into which to control combustion acoustics by generating proper control signals based on sound.
Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCintio et al [20160273449], further in view of D’Agostini et al [20100077942].
With respect to claims 4 and 12, DiCintio discloses the invention as substantially claimed, however does not disclose the use of an optical sensor as claimed.
D’Agostini makes up for these deficiencies by teaching:
{cl. 4} The method of claim 1 wherein the at least one sensor (220) comprises an optical sensor [see FIG 15, paragraph 0050].
{cl. 12} The system of claim 9 wherein the at least one sensor (220) comprises an optical sensor [see FIG 15, paragraph 0050].
Regarding claims 4 and 12, the modification would involve adding the sensor as taught by D’Agostini to the existing control circuit or substitute and equivalent sensor. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of DiCintio with the teachings of D’Agostini because D’Agostini provides a known manner into which to control combustion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is respectfully reminded of the previous PTO-892 and emphasis is added to Bland et al [20070214796]. Bland is in a similar field of endeavor and clearly shows combustion monitoring sensors (20) mounted on combustor canse (16) [see abstract, FIG 1].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/15/2022